              Case 2:19-cr-00050-MCE Document 28 Filed 06/01/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-50 MCE
11
                                   Plaintiff,           STIPULATION AND ORDER RESETTING
12                                                      STATUS CONFERENCE
                            v.
13
     KYUNG MIN KONG,
14
                                   Defendant.
15

16

17          This matter was previously set for status conference on May 28, 2020 before the Hon. Morrison
18 C. England, Jr., and time excluded through that date. The parties now request that the matter be reset to
19 June 18, 2020 and that time be excluded through that date. Discovery in this matter is voluminous,

20 consisting of bank records and audio recordings, that defense counsel will need time to review.

21 Accordingly, the parties stipulate to an exclusion of time pursuant to 18 U.S.C. §3161 (h)(7)(A) and

22 (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based upon continuity of

23 counsel and defense preparation. Additionally, on April 17, 2020, this Court issued General Order 617,

24 which suspends all jury trials in the Eastern District of California scheduled to commence before June

25 15, 2020, and allows district judges to continue all criminal matters to a date after June 1. This and

26 previous General Orders were entered to address public health concerns related to COVID-19. In

27 accordance with those General Orders, the parties now stipulate as follows:

28

                                                         1
30
                 Case 2:19-cr-00050-MCE Document 28 Filed 06/01/20 Page 2 of 3


 1

 2          1.       By previous order, this matter was set for status on May 28, 2020.

 3          2.       By this stipulation, defendant now moves to exclude time between May 28, 2020, and

 4 June 18, 2020, under Local Code T4.

 5          3.       The parties agree and stipulate, and request that the Court find the following:

 6          a)       Voluminous discovery is associated with this case, including bank records, audio

 7 recordings, and photographs, comprising more than 24,000 pages of material. Mr. Kong’s first language

 8 is Korean. He has proficient English language skills, but frequently requires the assistance of a Korean

 9 language interpreter.
10          b)       Counsel for defendant desires additional time to discuss potential resolution with his

11 client, to review discovery, and to consult with his client.

12          c)       Counsel for defendant believes that failure to grant the above-requested continuance

13 would deny him/her the reasonable time necessary for effective preparation, taking into account the

14 exercise of due diligence.

15          d)       The government does not object to the continuance.

16          e)       Based on the above-stated findings, the ends of justice served by continuing the case as

17 requested outweigh the interest of the public and the defendant in a trial within the original date

18 prescribed by the Speedy Trial Act.
19          f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

20 within which trial must commence, the time period of May 28, 2020 to June 18, 2020, inclusive, is

21 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from

22 a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the

23 ends of justice served by taking such action outweigh the best interest of the public and the defendant in

24 a speedy trial.

25          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

27 must commence.

28          IT IS SO STIPULATED.

                                                           2
30
               Case 2:19-cr-00050-MCE Document 28 Filed 06/01/20 Page 3 of 3


 1 Dated: May 26, 2020                                      Respectfully submitted,

 2
                                                            McGREGOR W. SCOTT
 3                                                          United States Attorney

 4                                                  By:     /s/ Audrey B, Hemesath
                                                            AUDREY B. HEMESATH
 5                                                          Assistant U.S. Attorney

 6

 7                                                  By:     /s/ Todd Leras
                                                            TODD LERAS
 8                                                          Counsel for KYUNG MIN KONG

 9
10                                                     ORDER

11           The Court, having received, read, and considered the parties’ stipulation, and good cause

12 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically finds the

13
     failure to grant a continuance in this case would deny counsel reasonable time necessary for effective
14
     preparation, taking into account the exercise of due diligence. The Court further finds the ends of justice
15
     are served by granting the requested continuance and outweigh the best interests of the public and
16
     defendant in a speedy trial. Time from the date the parties stipulated, up to and including June 18, 2020,
17

18 shall be excluded from computation of time within which the trial of this case must be commenced
19 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for

20 counsel to prepare] and General Order 479, (Local Code T4).

21
             IT IS SO ORDERED.
22
     Dated: May 29, 2020
23

24

25

26

27

28

                                                           3
30
